EXHIBIT 10.4

 

FIRST AMENDMENT

TO

ADVANCED MEDICAL OPTICS, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

The ADVANCED MEDICAL OPTICS, INC. EXECUTIVE DEFERRED COMPENSATION PLAN (the
“Plan”) is hereby amended as follows:

 

I. Article XII is amended by adding the following Section 12.5:

 

12.5    Payment of After-Tax Amounts

 

Notwithstanding any other provision of the Plan, any amounts credited to a
Participant’s Deferral Account, as decreased for net investment losses but not
increased for net investment gains, that were reported as taxable income to the
Participant in the year credited under the Allergan EDCP shall be distributed to
such Participant as soon as administratively practicable.

 

II. This First Amendment shall be effective as of September 24, 2003.

 

III. IN WITNESS WHEREOF, Advanced Medical Optics, Inc. hereby executes this
First Amendment to the Advanced Medical Optics, Inc. Executive Deferred
Compensation Plan on this 21st day of October, 2003.

 

ADVANCED MEDICAL OPTICS, INC. By:  

/s/ AIMEE S. WEISNER

 

--------------------------------------------------------------------------------

   

Aimee Weisner

Corporate Vice President, General Counsel, and Secretary

 